DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The inventor or joint inventor should note that the instant invention, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

	Claims 1-6, 15 and 16 are pending in the instant invention.  According to the Amendments to the Claims, filed April 29, 2022, claims 1-6, 15 and 16 were amended and claims 7-14 and 17-20 were cancelled.

Status of Priority

	This invention is a 35 U.S.C. § 371 National Stage Filing of International Application No. PCT/IN2019/050019, filed January 10, 2019, which claims priority under 35 U.S.C. § 119(a-d) to IN IN201841002392, filed January 20, 2018.

Status of Restrictions / Election of Species


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	The inventor’s or joint inventor’s affirmation of the following election, without traverse, in the reply filed on February 8, 2022, is acknowledged: Group I - claims 1-6, 15 and 16.
	Similarly, the inventor or joint inventor should further note that the requirement was made FINAL in the Non-Final Rejection, mailed on November 12, 2021.
	Likewise, the inventor or joint inventor should further note that the sections of U.S.C. Title 35 that formed the basis of prior rejections formulated, as well as any references supporting said rejections, that are not included with this Office action, may be found in either the Non-Final Rejection, mailed on November 12, 2021, or the Final Rejection, mailed on March 3, 2022.
	Moreover, the inventor or joint inventor should further note that any rejections and/or objections of record not explicitly addressed herein below, are hereby withdrawn, in light of the inventor’s or joint inventor’s arguments and/or the Amendments to the Claims, filed April 29, 2022.
	Thus, a third Office action and prosecution on the merits of claims 1-6, 15 and 16 is contained within.

Reasons for Allowance

	Claims 1-6, 15 and 16 are allowed.
	The following is a statement of reasons for the indication of allowable subject matter:
	The prior art is silent with respect to a process for the preparation of Ribociclib succinate of the Formula-1a, as recited in claim 1.
	Consequently, the procedural step that is not taught or fairly suggested in the prior art is the step of reacting 2-chloro-7-cyclopentyl-N,N-dimethyl-7H-pyrrolo[2,3-d]pyrimidine-6-carboxamide of the Formula-3 above with tert-butyl 4-(6-aminopyridin-3-yl)piperazine-1-carboxylate of the Formula-4 in the presence of an organosilicon base in a solvent, in order to provide tert-butyl 4-(6-((7-cyclopentyl-6-(dimethylcarbamoyl)-7H-pyrrolo[2,3-d]pyrimidin-2-yl)amino)pyridin-3-yl)piperazine-1-carboxylate of the Formula-5.  This procedural step is present in the process for the preparation of Ribociclib succinate of the Formula-1a, as recited in claim 1.
	Any comments considered necessary by the inventor or joint inventor must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled Comments on Statement of Reasons for Allowance.

Examiner’s Amendment

	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to the inventor or joint inventor, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	The following is a statement of examiner’s amendment to the record:

	In claim 1, the entire text:
	has been deleted and replaced with the following:
---“	A process for the preparation of Ribociclib succinate of Formula-1a:


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Formula-1a

wherein the process comprises the following steps:

a)	treating a compound of Formula-2:


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Formula-2


with thionyl chloride, followed by dimethylamine, in the presence of a base in a solvent, to provide a compound of Formula-3:


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

Formula-3;

b)	reacting the compound of Formula-3 above with a compound of Formula-4:


    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

Formula-4

in the presence of an organosilicon base in a solvent, to provide a compound of Formula-5:


    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

Formula-5;

c)	treating the compound of Formula-5 above with aqueous hydrochloric acid, optionally in the presence of a solvent, to provide Ribociclib of Formula-1:


    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

Formula-1;

d)	optionally purifying the Ribociclib of Formula-1 provided above with a solvent; and


e)	treating the Ribociclib of Formula-1 provided in step c) or step d) above, with succinic acid in a solvent, or a mixture of solvents, to provide Ribociclib succinate of Formula-1a:


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Formula-1a;

wherein:

	in step a), the base is selected from the group consisting of diethylamine, diisobutylamine, diisopropylamine, diisopropylethylamine, dimethylamine, 4-(dimethylamino)pyridine, lithium amide, lithium tert-butoxide, lithium carbonate, lithium diisopropylamide, lithium hexamethyldisilazide, lithium hydride, lithium hydroxide, 2,6-lutidine, N-methylmorpholine, potassium amide, potassium bicarbonate, potassium tert-butoxide, potassium carbonate, potassium ethoxide, potassium hexamethyldisilazide, potassium hydride, potassium hydroxide, potassium methoxide, pyridine, sodium amide, sodium bicarbonate, sodium tert-butoxide, sodium carbonate, sodium ethoxide, sodium hexamethyldisilazide, sodium hydride, sodium hydroxide, sodium methoxide, and triethylamine, or a mixture thereof;

	in step b), the organosilicon base is selected from the group consisting of lithium hexamethyldisilazide, sodium hexamethyldisilazide, and potassium hexamethyldisilazide, or a mixture thereof; and

	in step a), step b), step c), step d), and step e), the solvent is independently selected from the group consisting of acetone, acetonitrile, benzene, n-butanol, tert-butanol carbon tetrachloride, chloroform, cyclohexane, dichloroethane, dichloromethane, diethyl ether, diglyme, diisopropyl ether, 1,2-dimethoxyethane, dimethyl ether, N,N-dimethylacetamide, N,N-dimethylformamide, dimethylsulfoxide, 1,4-dioxane, ethanol, ethyl acetate, n-butyl acetate, n-heptane, n-hexane, isobutanol, isobutyronitrile, isopropanol, isopropyl acetate, methanol, methyl acetate, methyl ethyl ketone, methyl isobutyl ketone, N-methylpyrrolidone, methyl tert-butyl ether, monoglyme, petroleum ether, n-propanol, propionitrile, tetrahydrofuran, toluene, water, and xylene, or a mixture thereof.”---

	In claim 2, the entire text:
	has been deleted and replaced with the following:
---“	The process as claimed in claim 1, wherein the process comprises the following step:

a)	treating a compound of Formula-2:


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Formula-2

with thionyl chloride, followed by dimethylamine, in the presence of triethylamine in a mixture of tetrahydrofuran and toluene, to provide a compound of Formula-3:


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

Formula-3.”---

	In claim 3, the entire text:
	has been deleted and replaced with the following:
---“	The process as claimed in claim 1, wherein the process comprises the following step:

b)	reacting a compound of Formula-3:


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

Formula-3;

with a compound of Formula-4:


    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

Formula-4

in the presence of lithium hexamethyldisilazide in toluene, to provide a compound of Formula-5:


    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

Formula-5.”---


	In claim 4, the entire text:
	has been deleted and replaced with the following:
---“	The process as claimed in claim 1, wherein the process comprises the following step:

c)	treating a compound of Formula-5:


    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

Formula-5;

with aqueous hydrochloric acid, to provide Ribociclib of Formula-1:


    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

Formula-1.”---

	In claim 5, the entire text:
	has been deleted and replaced with the following:
---“	The process as claimed in claim 1, wherein the process comprises the following steps:

a)	treating a compound of Formula-2:


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Formula-2


with thionyl chloride, followed by dimethylamine, in the presence of triethylamine in a mixture of tetrahydrofuran and toluene, to provide a compound of Formula-3:


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

Formula-3;

b)	reacting the compound of Formula-3 above with a compound of Formula-4:


    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

Formula-4

in the presence of lithium hexamethyldisilazide in toluene, to provide a compound of Formula-5:


    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

Formula-5;

c)	treating the compound of Formula-5 above with aqueous hydrochloric acid, to provide Ribociclib of Formula-1:


    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

Formula-1;

d)	purifying the Ribociclib of Formula-1 above with methanol; and


e)	treating the Ribociclib of Formula-1 provided in step d) above, with succinic acid in aqueous tetrahydrofuran, to provide Ribociclib succinate of Formula-1a:


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Formula-1a.”---

	In claim 6, the entire text:
	has been deleted and replaced with the following:
---“The process as claimed in claim 1, wherein in step a), the base is selected from the group consisting of diethylamine, diisobutylamine, diisopropylamine, diisopropylethylamine, dimethylamine, and triethylamine.”---

	In claim 15, the entire text:
	has been deleted and replaced with the following:
---“The process as claimed in claim 1, wherein in step b), the organosilicon base is lithium hexamethyldisilazide.”---

	In claim 16, the entire text:
	has been deleted and replaced with the following:
---“The process as claimed in claim 1, wherein in step a), step b), step c), step d), and step e), the solvent is independently selected from the group consisting of methanol, tetrahydrofuran, toluene, and water, or a mixture thereof.”--- .

	Authorization for this examiner’s amendment was given in a telephone interview with Ms. Erin DeCarlo (Reg. No. 51,688) on May 9, 2022.


Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M. WILLIS, whose telephone number is 571-270-5757.  The examiner may normally be reached on Monday thru Thursday from 8:00-6:00 EST.  The examiner is also available on alternate Fridays.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya, may be reached on 571-272-0806.  The fax phone number for the organization where this invention or proceeding is assigned is 571-273-8300.
	Information regarding the status of an invention may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published inventions may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished inventions is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOUGLAS M WILLIS/
Primary Examiner, Art Unit 1624